FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

YAN XIA ZHU,                              
                            Petitioner,           No. 06-72967
                   v.
                                                  Agency No.
                                                  A78-399-759
MICHAEL B. MUKASEY, Attorney
General,                                            OPINION
                    Respondent.
                                          
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                   Argued and Submitted
              May 8, 2008—Pasadena, California

                        Filed July 31, 2008

     Before: William A. Fletcher and Ronald M. Gould,
 Circuit Judges, and Louis H. Pollak,* Senior District Judge.

                   Opinion by Judge Pollak;
                  Concurrence by Judge Gould




   *The Honorable Louis H. Pollak, Senior United States District Judge
for the Eastern District of Pennsylvania, sitting by designation.

                                9681
9684                  ZHU v. MUKASEY


                        COUNSEL

David Z. Su, Monterey Park, California, for the petitioner.

Sada Manickam and Jacob A. Bashyrov, U.S. Department of
Justice, Washington, D.C., for the respondent.


                         OPINION

POLLAK, District Judge:

  Petitioner Yan Xia Zhu seeks review of the Board of Immi-
gration Appeals’ (“BIA”) order affirming the opinion of the
                       ZHU v. MUKASEY                      9685
immigration judge (“IJ”) denying petitioner’s applications for
relief from removal. The BIA adopted the IJ’s opinion hold-
ing that petitioner’s testimony was not credible, and that her
testimony, even if believed, did not establish eligibility for
asylum. For the reasons given below, we grant her petition for
review and remand for further proceedings.

                               I.

   Petitioner is a 34-year-old native and citizen of China. On
July 4, 2000, she attempted to enter the United States with a
false passport. She was served with a notice to appear, admit-
ted its allegations, and conceded removability. She applied for
asylum, withholding of removal, and relief under the Conven-
tion Against Torture (“CAT”).

   During the hearing on her applications for relief, on Octo-
ber 25, 2004, petitioner testified — through a translator —
that, prior to leaving China in 2000 at the age of 26, she had
worked in a state-owned clothing factory for five or six years.
The manager of her factory, Fu Jie Zhang, was a married man
over the age of 40 who was “always talking some nasty words
in front of the female employees.”

   Petitioner testified that, in February 2000, petitioner along
with other female employees reported the manager’s inappro-
priate comments to the head of the factory, who responded
that they should keep quiet because the manager “has very big
friendship net with the upper level authorities.”

   Petitioner testified that on March 28, 2000, the manager hit
her, causing her to lose consciousness, and then raped her.
The incident began when petitioner was called to the manag-
er’s office after work had ended:

    He said I will promote you to be a group leader. I
    say okay. And, he — then he said you look beautiful
    today. Then after that, he continued to say some
9686                    ZHU v. MUKASEY
    nasty words to me. . . . And then, he asked me to sit
    down and asked me, said you can be my wife. And
    then, I say no. And then he used his hand, and I was
    scared. And, I want to run away. And then he
    grabbed my clothes and give me a beat. . . . Then,
    he made a hit and then I faint. I lose my conscious-
    ness. . . . I fell. He hit me on my head. And then, I
    was so scared. . . . When I woke up, I felt a head-
    ache, so I believe he used his hand to beat my head.
    . . . I felt I was on the sofa. . . . I was so scared, I
    was crying. And I put on my clothes. Then I returned
    home. . . . There, I was crying. My parents — my
    parents felt why I came back so late that night, and
    they saw my eyes were red. And then I was crying.
    And, I told my parents about that. And then my
    mother was crying too. And both my parents were so
    angry. . . . And later on, when they were calmed
    down, and they said since he has a big power, you
    know, and we just unlucky to have this kind of thing
    happen on us. . . . My mother told me, we just forget
    about this. He has a big power. He would say these
    kind of things to others. It’s kind of shameful for us.

Petitioner testified that she knew she had been raped when she
woke up because she felt “painful in [her] lower body” and
“saw the red — some red in [her] pants.”

   Petitioner felt unable to eat or go to work and went to stay
at her cousin’s home in a village twenty minutes away by
bicycle. Petitioner testified that she “dare[d] not to report [the
rape] at the very beginning . . . . because first, this person has
power. And second, this kind of thing is kind of shameful in
[her] countryside area.” However, her cousin tried to convince
her to report the rape, and petitioner began to feel angry and
that she “could not swallow this.”

  Petitioner testified that, at the end of April 2000, approxi-
mately one month after the rape, she wrote a letter to the town
                         ZHU v. MUKASEY                       9687
government “request[ing] the town government to make an
investigation” into her rape by the factory manager, who also
held a political position. The letter — of which petitioner did
not keep a copy — also complained that “the government
officers even let this kind of a person to be an officer”; that
the factory manager only got his political position because a
“town government officer . . . was his relative and helped him
to get his position”; that other officials “protect this person”
“because the government officer[ ] is his relative”; and that
“[i]f we cannot get rid of this kind of people, our country will
be corrupt.”

   Petitioner testified that, a week after she mailed the letter,
on the second or third day of May, her mother called her at
her cousin’s house to tell her that policemen had come to their
house to try to arrest petitioner. Petitioner’s mother reported
that the police had told her that her “daughter wrote a letter
and tried to sue the government” and that petitioner had thus
done “something against the government.” Petitioner’s
mother, whom petitioner had not told about sending the letter,
scolded her for writing it.

   The police went to petitioner’s family’s home a second
time, a few days later, on May 6 or May 7, 2000. Petitioner
testified that the police continued to visit her family’s home
looking for her after she left China, with the last such visit
being Chinese New Year in 2002. (Petitioner speculated that
they came on that day “because that’s a family gathering day
for Chinese people.”)

  Petitioner testified that she left China on June 1, 2000. A
smuggler brought her and ten others to the United States via
Hong Kong and Chile. She arrived in the United States on
July 4, 2000 and was apprehended at the Miami airport carry-
ing a false Malaysian passport.

  Petitioner testified that she finds it difficult to maintain nor-
mal sexual relationships with men because of her rape by the
9688                   ZHU v. MUKASEY
factory manager; she has been married and divorced since
coming to the United States. She submitted a psychiatrist’s
evaluation describing her “problems of re-experiencing the
trauma of being raped by a man in China four years ago, espe-
cially during sexual intercourse, and her inability to maintain
a relationship.”

   The IJ entered an adverse credibility finding against peti-
tioner and found, as a result, that petitioner had not presented
credible evidence in support of her applications for asylum,
withholding of removal, and CAT relief. With respect to peti-
tioner’s asylum application, the IJ also found, in the alterna-
tive, that petitioner was not eligible for asylum because her
testimony, even if credited, did not establish mistreatment on
a protected ground. The BIA affirmed, adopting the opinion
of the IJ.

                              II.

   We review for substantial evidence the BIA’s decision that
an alien has not established eligibility for asylum. Gu v. Gon-
zales, 454 F.3d 1014, 1018 (9th Cir. 2006). We must uphold
the BIA’s determination if it is “supported by reasonable, sub-
stantial, and probative evidence in the record.” Lopez v. Ash-
croft, 366 F.3d 799, 802 (9th Cir. 2004) (internal citation and
quotation marks omitted). Under the Immigration and Nation-
ality Act, “administrative findings of fact are conclusive
unless any reasonable adjudicator would be compelled to con-
clude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). We review
questions of law de novo. Chuyon Yon Hong v. Mukasey, 518
F.3d 1030, 1034 (9th Cir. 2008).

   In denying petitioner’s appeal, the BIA issued an order cit-
ing Matter of Burbano, 20 I. & N. Dec. 872 (BIA 1994),
rather than an opinion. “The BIA thereby signaled ‘that it had
conducted an independent review of the record and had exer-
cised its own discretion in determining that its conclusions
were the same as those articulated by the IJ.’ ” Sembiring v.
                        ZHU v. MUKASEY                       9689
Gonzales, 499 F.3d 981, 985 (9th Cir. 2007) (quoting Abebe
v. Gonzales, 432 F.3d 1037, 1040 (9th Cir. 2005) (en banc)).

                               III.

   Petitioner bears the burden of establishing her eligibility for
asylum and withholding of removal. Chebchoub v. INS, 257
F.3d 1038, 1042 (9th Cir. 2001). Petitioner “must demonstrate
that [she] has suffered past persecution or has a well-founded
fear of future persecution on account of race, religion, nation-
ality, membership in a particular social group, or political
opinion.” Id. (citing 8 U.S.C. § 1101(a)(42)(A)). “ ‘Because
asylum cases are inherently difficult to prove, an applicant
may establish his case though his own testimony alone.’ ” Id.
(quoting Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir. 1997)).
However, “if the trier of fact either does not believe the appli-
cant or does not know what to believe, the applicant’s failure
to corroborate his testimony can be fatal to his asylum appli-
cation.” Sidhu v. INS, 220 F.3d 1085, 1090 (9th Cir. 2000)
(citing 8 C.F.R. § 208.13).

A.   Adverse Credibility Finding

   Petitioner contends that the IJ’s adverse credibility finding
is not supported by substantial evidence.

  [1] “To support an adverse credibility determination, the
BIA must have a ‘legitimate articulable basis to question the
petitioner’s credibility, and must offer a specific, cogent rea-
son for any stated disbelief.’ ” Wang v. Ashcroft, 341 F.3d
1015, 1022 (9th Cir. 2003) (quoting Osorio v. INS, 99 F.3d
928, 931 (9th Cir. 1996)). “ ‘Speculation and conjecture can-
not form the basis of an adverse credibility finding, which
must instead be based on substantial evidence.’ ” Kaur v. Ash-
croft, 379 F.3d 876, 887 (9th Cir. 2004) (quoting Shah v. INS,
220 F.3d 1062, 1071 (9th Cir. 2000)).
9690                        ZHU v. MUKASEY
   “It is well settled in our circuit that minor inconsistencies
that do not go to the heart of an applicant’s claim for asylum
cannot support an adverse credibility determination.” Kaur v.
Gonzales, 418 F.3d 1061, 1064 (9th Cir. 2005). “The concern
underlying . . . our decisions in this arena has been to avoid
premising an adverse credibility finding on an applicant’s fail-
ure to remember non-material, trivial details that were only
incidentally related to her claim of persecution.” Id. “This
concern is heightened where the alien receives the assistance
of a translator to aid in the preparation of her asylum applica-
tion.” Id. at 1064-65.1

   “[T]he IJ ‘must provide a petitioner with a reasonable
opportunity to offer an explanation of any perceived inconsis-
tencies that form the basis of a denial of asylum.’ ” Don v.
Gonzales, 476 F.3d 738, 741 (9th Cir. 2007) (quoting
Ordonez v. INS, 345 F.3d 777, 786 (9th Cir. 2003)). “An
adverse credibility finding is improper when an IJ fails to
address a petitioner’s explanation for a discrepancy or incon-
sistency.” Kaur, 379 F.3d at 887.

  In determining whether substantial evidence supports an
adverse credibility finding, the court evaluates each of the
grounds cited by the IJ for its finding. Wang, 341 F.3d at
1021.

   The first and principal basis for the IJ’s adverse credibility
finding was the inherent implausibility of petitioner’s testi-
mony regarding the rape itself:
  1
    Because petitioner filed her asylum application before May 5, 2005,
the provision of the REAL ID Act providing that an adverse credibility
finding may be supported by minor inconsistencies does not apply. See
Don, 476 F.3d at 741 n.4 (citing Kaur, 418 F.3d at 1064 n.1); 8 U.S.C.
§ 1158(b)(1)(B)(iii) (2008) (providing that even inconsistencies not going
to the heart of an asylum claim are a proper basis for an adverse credibility
finding).
                             ZHU v. MUKASEY                             9691
     Although [petitioner] claimed to have been knocked
     out for approximately one hour, during which time
     she was disrobed and raped, she testified that she
     was not injured and upon returning home, she did
     not see a doctor for either her rape or any possible
     injury to her head or brain. This is inherently
     improbable testimony and obviously the testimony
     of someone who has never been knocked uncon-
     scious, nor raped.

The IJ repeated later in his opinion: “Further, the court finds
that if [petitioner] had been raped, she would have seen a doc-
tor.” The IJ also found it “preposterous to believe that [peti-
tioner] could have been knocked unconscious for one hour
from being slapped on the head,” and that if she had hit her
head on a table while falling, as petitioner speculated she
might have done,2 “it would be reasonable to expect more
serious injuries than what [she] reported, particularly for her
to be unconscious for one hour.”

   The government’s brief does not defend this ground for the
IJ’s adverse credibility finding, or even acknowledge it in the
brief’s argument section. (It is mentioned in the fact section.)

   [2] The court agrees with petitioner that the IJ’s assessment
of petitioner’s account as “inherently improbable” is not sup-
ported by substantial evidence. First, the IJ’s finding that peti-
tioner’s story was not plausible because, after being knocked
unconscious and raped, a person would necessarily have gone
to a doctor, is mere speculation and conjecture — not a proper
basis for an adverse credibility finding.3 Cf. Kaur, 379 F.3d at
   2
     Petitioner had told a psychologist that she hit her head on a table while
falling from the manager’s blow. When confronted with this portion of the
report, petitioner responded, “Because when I woke up, I felt headache,
so that’s why I told my doctor this. And maybe when I fell — after I was
beat, maybe when I fell to the ground, while I was falling to the ground,
my head hit somewhere.”
   3
     As Judge Gould eloquently suggests in his concurring opinion, such
reasoning is not only unfounded in record evidence, but is also almost cer-
tainly simply wrong.
9692                    ZHU v. MUKASEY
887 (rejecting adverse credibility finding “based on [the IJ’s]
personal conjecture about the manner in which Indian pass-
port officials carry out their duties”); Singh v. INS, 292 F.3d
1017, 1024 (9th Cir. 2002) (rejecting as basis for adverse
credibility finding the IJ’s speculation about the police’s
intentions in arresting petitioner); Gui v. INS, 280 F.3d 1217,
1226 (9th Cir. 2002) (rejecting as basis for adverse credibility
finding “the IJ’s own opinions as to how best to silence a dis-
sident”). Second, petitioner offered an explanation for her
failure to go to the doctor — that she “dare[d] not” go —
which the IJ did not address. “An adverse credibility finding
is improper when an IJ fails to address a petitioner’s explana-
tion for a discrepancy or inconsistency.” Kaur, 379 F.3d at
887. Third, the IJ’s conclusion that it was “preposterous to
believe” that petitioner would be knocked out by a “slap” that
caused no injury, misstates the record. The translator’s choice
of words, although neither idiomatic nor precise, indicates
more force than a slap: “And then he grabbed my clothes and
give me a beat . . . . Then, he made a hit and then I faint.”
And, contrary to the IJ’s characterization of petitioner’s testi-
mony as being that she “was not injured,” petitioner testified
that she “felt a headache” when she woke up, and that she
knew she had been raped because she felt “painful in [her]
lower body” and saw blood in her underwear. In sum, the
principal basis for the IJ’s adverse credibility finding — that
petitioner’s story was inherently implausible —is founded in
speculation and is not supported by substantial evidence.

   The second ground for the IJ’s adverse credibility finding
was based on petitioner’s airport interview. At the airport
interview, petitioner was asked why she came to the United
States:

    Q:   What was your purpose in attempting to enter
         the United States today?

    A:   I was persecuted by my boss, I work in a fac-
         tory. He wants me to marry him and he is
                        ZHU v. MUKASEY                      9693
         already married. That is why I ran away from
         him.

    Q:   How much money do you have with you?

At her hearing, the IJ asked petitioner whether she remem-
bered making this statement, and she responded that she did
not. She then testified, upon further questioning by the IJ, that
“the smuggler told us that we need to say it this way.” The IJ
found that “[i]t is not reasonable to believe that the smuggler
would have told her to simply say that she ran away because
her manager wanted to marry her; it is more reasonable to
believe that [the] smuggler would tell her to say that she was
persecuted.” The IJ also noted that, “[s]ignificantly, at no time
[during the airport interview] did she mention her attempted
arrest by the police or being accused of being anti-
government.”

   [3] This court has repeatedly “hesitate[d] to view state-
ments given during airport interviews as valuable impeach-
ment sources because of the conditions under which they are
taken and because a newly-arriving alien cannot be expected
to divulge every detail of the persecution he or she sustained.”
Li v. Ashcroft, 378 F.3d 959, 962-63 (9th Cir. 2004) (citing
cases). Such interviews are “perfunctory examination[s]” that
“hardly provide[ ] an opportunity to explain [one’s] circum-
stances.” Singh, 292 F.3d at 1023. Where an IJ “plac[es] too
much reliance on an airport interview . . . and ignor[es] more
detailed accounts,” the IJ “seriously undermine[s] the reliabil-
ity of the administrative process.” Id. (internal quotation omit-
ted).

  Citing Singh v. Ashcroft, 362 F.3d 1164 (9th Cir. 2004) (as
amended), petitioner contends that her airport interview did
not provide her with a meaningful opportunity to give a
detailed account of what happened to her in China, because
when petitioner stated that she was persecuted by her boss,
who wanted to marry her, the interviewing officer immedi-
9694                        ZHU v. MUKASEY
ately moved on to a new topic. Cf. id. at 1170-71 (rejecting
omission of facts in initial testimony as basis for adverse cred-
ibility finding where subsequent, more detailed testimony was
not apparently inconsistent with the initial testimony, and
where the BIA did not explain why the two were inconsis-
tent).

   [4] The court agrees with petitioner that her failure to men-
tion her rape and attempted arrests at her airport interview is
not a proper basis for an adverse credibility finding under the
circumstances. Unlike in Li, where the petitioner affirmatively
gave an entirely different explanation for his arrival in the
United States in his airport interview, see 378 F.3d at 963,
here, petitioner’s statements that she left China because her
boss wanted to make her his wife and was threatening her
family are not inconsistent with her subsequent testimony;
rather, they constitute a vague outline of her more detailed
testimony at the hearing. (She testified at her hearing that,
when she went to her boss’s office on March 28, 2000, at first
“he just want to try to say some sweet words. He want me to
be his second wife.”) Petitioner was asked no follow-up ques-
tions in response to her answers at the airport, and under Li
and Singh such factual omissions are not a proper basis for an
adverse credibility finding. Furthermore, the IJ’s view as to
what a smuggler would or would not have told petitioner to
say in her airport interview is not substantial evidence sup-
porting a finding that petitioner’s subsequent, detailed testi-
mony regarding her rape was not credible, and petitioner’s
recital of what the smuggler advised her to say does not go to
the heart of her claim.4
   4
     With respect to this basis for the adverse credibility finding, the gov-
ernment asserts without elaboration or citation to the record that “the
inconsistencies between Zhu’s oral testimony and her asylum interview
were fatal to her credibility and go to the heart of her asylum claim”
because “Zhu gave inconsistent testimony about whether she was perse-
cuted by her boss or whether her smuggler instructed her to provide this
explanation.” The government misstates the inconsistency identified by
                             ZHU v. MUKASEY                             9695
   A third basis for the adverse credibility finding, briefly
touched on by the IJ (and defended in a single sentence in the
government’s brief, without citation to the record), was that
the IJ found it “difficult to understand how the report of [peti-
tioner’s] psychologist can state that [petitioner] is suffering
today from the memory of her rape, while [petitioner] claims
that she does not remember her rape because she was uncon-
scious.” This finding appears to reflect only the IJ’s own
speculation about whether a person could be traumatized by
waking up unclothed, bleeding, and with a headache after
having apparently been knocked out and raped. The psycholo-
gist’s report is consistent with petitioner’s testimony that she
fell unconscious before the rape, and it describes petitioner’s
emotional problems in detail. The court finds that this basis
for the adverse credibility finding is not supported by substan-
tial evidence.

   A fourth basis for the IJ’s adverse credibility finding — not
mentioned in the government’s brief — was that, whereas
petitioner stated in her asylum application that the factory
manager’s relative was the town governor, at the hearing peti-
tioner “stated that she did not know who the relative was, but
had just heard from other employees that it was someone in
the government.” The apparent source of the IJ’s finding is an
exchange in which, following a series of questions regarding
the name of the factory manager, petitioner was asked by the
IJ, “Who was the relative that he had in the government?”
Petitioner responded that she did not know.

the IJ. Petitioner’s testimony and her airport interview are consistent in
stating that she was persecuted by her boss. Rather, the inconsistency
identified by the IJ was that in her airport interview, petitioner omitted the
details of the rape and beating by her boss, details which she first men-
tioned in a second interview sixteen days later, on July 20, 2004. The IJ
did not believe petitioner’s explanation for this omission, which was that
her statement at the airport was what the smuggler told petitioner to say;
the IJ found it incredible that petitioner would be instructed to say some-
thing so mild as that her boss wanted to marry her.
9696                    ZHU v. MUKASEY
  Petitioner contends that there is no inconsistency between
her asylum application and her testimony in this respect,
because petitioner’s testimony that the factory manager “has
power” because “[h]is relative is an officer in government”
was consistent with her asylum application.

   The IJ never directly asked petitioner for the precise posi-
tion in government held by the factory manager’s relative.
Because the IJ’s question — “Who was the relative that he
had in the government?” — immediately followed questions
concerning the name of the factory manager, the IJ’s impre-
cise question could have been interpreted as “what is the
name of the relative” — the answer to which was not in peti-
tioner’s asylum application. Because petitioner was never
directly asked for the position held by the relative, and never
confronted with the purported inconsistency with her asylum
application, her answer to the IJ’s ambiguous question is not
a proper ground for discrediting her testimony. See Don, 476
F.3d at 741 (“[T]he IJ ‘must provide a petitioner with a rea-
sonable opportunity to offer an explanation of any perceived
inconsistencies that form the basis of a denial of asylum.’ ”
(quoting Ordonez, 345 F.3d at 786)).

   The IJ noted two final inconsistencies in petitioner’s testi-
mony, prefaced by the qualification that the inconsistencies
would “probably not be considered as going to the heart of
her asylum claim.” The court agrees with the IJ that these pur-
ported inconsistencies are insufficient to support an adverse
credibility finding. The first, not mentioned or defended by
the government in its brief, was that, while petitioner initially
testified that both of her children were living with her at home
in the United States, when confronted with the portion of the
psychologist’s report stating that one of her children was liv-
ing in China, “she recanted her testimony and admitted that
one child was living with a cousin in China.” Petitioner’s tes-
timony hardly qualifies as recanting:

    Q:   . . . Where are those children today?
                        ZHU v. MUKASEY                           9697
    A:    At home.

    Q:    . . . . Is that true [that one child is in China, as
          reported by the psychologist]?

    A:    One is here; one in China.

    Q:    Except, you just told me that both children were
          here in the United States. So, why did you tell
          me that, ma’am?

    A:    I thought you referring [sic] to the one child.

In addition to the fact that, as the IJ himself noted, this incon-
sistency does not go to the heart of the asylum claim, petition-
er’s brief offers the additional explanation that a translation
problem may have been the cause of petitioner’s first answer.
Petitioner in her brief “respectfully requests the Court take
judicial notice that in Chinese language, there is no plural
form of the word ‘child.’ ” Cf. Kaur, 418 F.3d at 1064-65
(noting that placing weight on inconsistencies not going to the
heart of an asylum claim is especially problematic where
there may be translation problems).

   The second of these inconsistencies — cited by the govern-
ment as substantial evidence in support of the adverse credi-
bility finding — was that petitioner initially testified that she
obtained her false passport in Hong Kong, but subsequently
testified that she had obtained it in Chile. Petitioner testified
(and it is undisputed) that during her journey to the United
States, guided by a smuggler, she went first to Hong Kong,
and then to Chile. The inconsistency about whether she
acquired her passport in Hong Kong or in Chile not only fails
to go to the heart of her asylum claim, but is also easily
explained as the mere product of a lapse of memory or confu-
sion. Indeed, after the long series of questions with regard to
the passport’s origin — culminating in the interpreter saying,
“Your Honor, may I verify, because I got confused too” —
9698                    ZHU v. MUKASEY
petitioner attributed her mistake about the passport’s origin to
a lapse of memory. As the IJ suggested, this inconsistency is
not substantial evidence in support of the IJ’s adverse credi-
bility finding.

   [5] In sum, the principal ground for the IJ’s adverse credi-
bility finding, not defended by the government, was based on
the IJ’s view, unsupported by any evidence, that a rape victim
in petitioner’s position would have gone to a doctor. The
remaining grounds cited by the IJ, only some of which are
defended by the government, are also based on speculation,
are contradicted by the record, or are minor inconsistencies
that do not go to the heart of petitioner’s claim. The court
therefore holds that the adverse credibility finding was not
supported by substantial evidence.

B.     Protected Ground

   The IJ’s alternative ground for denying petitioner’s asylum
application was that, even if petitioner’s testimony were cred-
ited, she failed to establish mistreatment on a protected
ground.

   [6] In order to prove mistreatment on account of political
opinion, petitioner “must show (1) that [she] had either an
affirmative or imputed political opinion, and (2) that [she
was] targeted on account of that opinion.” Sagaydak v. Gon-
zales, 405 F.3d 1035, 1042 (9th Cir. 2005) (emphasis and
footnote omitted). “[A] victim who is targeted for exposing
government corruption is persecuted ‘on account of’ political
opinion” because “[r]etaliation for investigating or publicizing
corruption by political figures is by its very nature a political
act.” Id. (citing Reyes-Guerrero v. INS, 192 F.3d 1241, 1245
(9th Cir. 1999)). Accordingly, “ ‘retaliation for the act of pub-
licizing corruption amounts to persecution on account of a
political opinion’ even when the petitioner ‘did not espouse a
political theory.’ ” Id. (quoting Hasan v. Ashcroft, 380 F.3d
1114, 1120 (9th Cir. 2004)).
                       ZHU v. MUKASEY                        9699
   “Purely personal retribution is, of course, not persecution
on account of political opinion.” Grava v. INS, 205 F.3d
1177, 1181 n.3 (9th Cir. 2000). However, where a persecutor
has both personal and political motives for retaliating against
a political opponent, the persecutor’s mixed motives do “not
render the opposition any less political, or the opponent any
less deserving of asylum.” Id. Accordingly, in Fedunyak v.
Gonzales, 477 F.3d 1126 (9th Cir. 2007), we held that the
petitioner’s “whistle-blowing was political because — in criti-
cizing the local regime’s failure to stop the extortion scheme
— his acts were ‘directed toward a governing institution’ and
not ‘only against individuals whose corruption was aberra-
tional.’ ” Id. at 1129 (quoting Grava, 205 F.3d at 1181). The
fact that “some of the persecution suffered by Fedunyak may
have been motivated by the personal greed of local officials”
did not defeat his claim, because his “testimony that he was
harassed, threatened and assaulted for raising complaints
about the extortion scheme adequately establishe[d] that the
persecution was — at least in part — a response to his politi-
cal opinion expressed through his whistle-blowing.” Id. at
1130.

  In the case at bar, the IJ found that petitioner’s testimony,
even if believed, did not relate to a protected ground:

    Accusing [petitioner] of being anti-government did
    not make her mistreatment based upon imputed
    political opinion. Rather, the accusation in itself is
    just another form of mistreatment. If what [peti-
    tioner] has said were true, the police knew that she
    had reported that her boss raped her, not that she had
    adopted any opposition political view or was associ-
    ated with any political party. No testimony or evi-
    dence was presented that [petitioner] belonged to
    any political party or was believed to belong to any
    political party that opposed the Chinese government.

  [7] This conclusion misstates the applicable law and is not
supported by substantial evidence. Petitioner’s letter to the
9700                    ZHU v. MUKASEY
town government was more than a report of the rape: She
condemned the appointment and protection — on the basis of
family political connections — of people like the manager
who raped her. “If we cannot get rid of this kind of people,”
she wrote, “our country will be corrupt.” The letter prompted
the police to come to her family’s home a week later. The
police did not tell petitioner’s mother that they came to inves-
tigate the rape, or to arrest petitioner for reporting the rape.
Rather, the police told her mother that they were coming to
arrest petitioner because she “wrote a letter and tried to sue
the government” and did “something against the govern-
ment.” The police persisted in repeated attempts to arrest peti-
tioner for nineteen months thereafter. As in Fedunyak,
petitioner’s testimony establishes that the attempts to arrest
her were “— at least in part — a response to [her] political
opinion expressed through [her] whistle-blowing.” 477 F.3d
at 1130. This “[r]etaliation for investigating or publicizing
corruption by political figures is by its very nature a political
act” — regardless of whether petitioner was associated with
a particular political party. Sagaydak, 405 F.3d at 1042.

   [8] In support of the government’s position that petitioner
did not suffer mistreatment on a protected ground because she
had a mere “personal dispute” with the factory manager, the
government’s brief cites a single case, Zayas-Marini v. INS,
785 F.2d 801 (9th Cir. 1986). In Zayas-Marini, we affirmed
the BIA’s holding that the petitioner’s disputes with two men
in Paraguay who had threatened his life were based solely on
personal animosity and therefore were not grounds for asy-
lum. The petitioner’s dispute with the men arose, in part, out
of the petitioner’s public accusations of corruption against the
two men, and in part out of a private business dispute. See id.
at 805-06. Unlike in this case, however, the petitioner had a
“close association with ruling members of the Paraguayan
government”: he “assisted the Paraguayan government in
obtaining foreign credit,” “represented Paraguay in the Pan-
ama Canal ceremonies,” “was offered the New York consul-
ate’s position,” and continued to “maintain[ ] close
                         ZHU v. MUKASEY                        9701
associations with ruling members of the Colorado party,” two
of whom “retain[ed] considerable power.” Id. at 806. We
therefore found that substantial evidence supported the BIA’s
holding that petitioner’s disputes with the two men were
“grounded only in personal animosity,” and that “[t]he gov-
ernment never persecuted [the petitioner], even in light of his
political affiliation; rather it enlisted [his] assistance.” Id. The
case at bar is unlike Zayas-Marini, because in this case, the
threat to petitioner in response to her complaint about corrup-
tion came from the government itself — in the form of the
police — rather than directly from the factory manager, and
there is no evidence that petitioner has allies in the local gov-
ernment to protect her from persecution. Although petitioner’s
dispute with the factory manager started out as a “personal
dispute” when he raped her, her complaint to the town gov-
ernment about the manager’s protection was interpreted as an
act of political dissent, and the police repeatedly sought to
arrest her in response to that act.

   We note, further, that the United States Department of
State’s 2003 report on China’s human rights practices, which
was entered into the record before the IJ, confirms that the
police “frequently” harassed, detained, and imprisoned citi-
zens who protested against corruption. The report states that
“[c]orruption at the local level was widespread” within Chi-
nese law enforcement; that “[p]olice officers reportedly
coerced victims, took individuals into custody without due
cause, . . . and mentally and physically abused victims and
perpetrators”; that public discussion of corruption was
“tightly controlled” because newspapers were required to
obtain government and Communist Party approval before
reporting on corruption, and because journalists and editors
who reported on “subjects that met with the Government’s or
local authorities’ disapproval, including corruption” were
harassed, detained, and imprisoned; and that ordinary persons
who were “critical of official corruption or malfeasance . . .
frequently were threatened, detained, or imprisoned.”
9702                    ZHU v. MUKASEY
   [9] We hold that the IJ’s finding that petitioner did not suf-
fer mistreatment on a protected ground was not supported by
substantial evidence. Petitioner’s testimony adequately estab-
lished that the police repeatedly sought to arrest her on the
basis of a political opinion imputed to her as the result of her
whistle-blowing. Petitioner thus has satisfied the requirement
for asylum that she be mistreated “on account of” a protected
ground — in this case, political opinion. See 8 U.S.C.
§ 1101(a)(42)(A).

                              IV.

   Having held that the BIA’s adverse credibility finding is
not supported by substantial evidence, and that the police
sought to arrest petitioner “on account of” a protected ground,
we will grant the petition for review and remand to the BIA
for a determination whether petitioner is eligible for relief.

   We reject petitioner’s contention that, if her testimony is
believed, she has established eligibility for asylum, withhold-
ing of removal, and CAT relief, and that, therefore, no remand
is necessary in this case. Under INS v. Ventura, 537 U.S. 12
(2002) (per curiam), when the BIA has not considered an
issue, “the proper course, except in rare circumstances, is to
remand to the agency for additional investigation or explana-
tion.” Id. at 16 (internal citation and quotation marks omitted)
(holding that remand was warranted following the court of
appeals’ reversal of the BIA’s holding that petitioner’s perse-
cution was not “on account of” political opinion). The BIA
has not yet considered whether petitioner has fulfilled her bur-
den of proving a well-founded fear of persecution; the BIA
adopted the opinion of the IJ, who expressly declined to
decide whether petitioner had suffered past persecution or had
a well-founded fear of future persecution in China. See Lin v.
Gonzales, 472 F.3d 1131, 1135-36 (9th Cir. 2007) (holding
that petitioner satisfied the “on account of political opinion”
component for eligibility and remanding for the BIA to deter-
                            ZHU v. MUKASEY                             9703
mine whether petitioner had suffered past persecution or had
well-founded fear of future persecution).

   The cases cited by petitioner — where we have found peti-
tioners eligible for asylum — fall into the exceptional cate-
gory of cases related to forced abortions and sterilizations.
Congress has provided that victims of forced abortions and
sterilizations are automatically eligible for asylum. See 8
U.S.C. § 1101(a)(42)(B). We have held that this automatic
eligibility creates a “rare circumstance” justifying a departure
from the Ventura remand rule. Zheng v. Ashcroft, 397 F.3d
1139, 1148 (9th Cir. 2005). Following reversal of an adverse
credibility finding in such cases, a remand for “a determina-
tion of asylum eligibility is not necessary [because] the peti-
tioner is ‘automatically eligible for asylum’ if his testimony
is believed.” Id. (quoting He v. Ashcroft, 328 F.3d 593, 604
(9th Cir. 2003)). Petitioner does not claim asylum on the basis
of a forced abortion or sterilization, nor does she cite other
circumstances in this case that would justify a departure from
the Ventura rule.5

   Petition for review GRANTED and REMANDED.
  5
    This case is also different in procedural posture from Fedunyak, a case
unrelated to abortion or forced sterilization in which we found a Ventura
remand unnecessary. In Fedunyak, the IJ found that the petitioner was eli-
gible for CAT relief because it was more likely than not that he would be
tortured upon his return to the Ukraine; however, the IJ found that he was
not eligible for asylum, because, although his mistreatment rose to the
level of “persecution,” it was not on account of political opinion. 477 F.3d
at 1127. The BIA affirmed. We then reversed the BIA with respect to the
“on account of” determination. Because the IJ had already determined that
the petitioner’s mistreatment rose to the level of “persecution,” and that it
was more likely than not that the petitioner would be tortured if returned
to the Ukraine — a determination undisturbed by the BIA — a Ventura
remand was unnecessary with respect to the asylum and withholding of
removal claims. Id. at 1130-31. Here, the agency has not yet made a deter-
mination whether, if petitioner were believed, she has presented sufficient
evidence of a well-founded fear of persecution, or sufficient evidence to
support a grant of withholding of removal or CAT relief. A Ventura
remand is therefore necessary.
9704                   ZHU v. MUKASEY
GOULD, Circuit Judge, concurring:

   I join Judge Pollak’s opinion, and write separately to
emphasize my personal view on one key issue. As Judge Pol-
lak’s opinion points out, “the principal ground for the IJ’s
adverse credibility finding, not defended by the government,
was based on the IJ’s view, unsupported by any evidence, that
a rape victim in petitioner’s position would have gone to a
doctor.” Judge Pollak’s opinion correctly rejects the IJ’s posi-
tion as having been grounded on speculation and conjecture.
I wish to add that, regrettably, in many parts of the world, a
young woman’s report of a rape is likely to bring shame and
discredit upon her and her family, as much as it is likely to
result in any prosecution of the wrongdoer. Because the vic-
tim may be blamed for a rape or in any event subjected to
some level of disgrace for it, it is understandable that a young
woman like Petitioner Zhu might prefer to maintain silence
about a rape. This is all the more so where the rapist is a pow-
erful person in the community. And where recourse to medi-
cal treatment is likely to cast a spotlight on the rape with all
attendant consequences, it is no wonder that a young woman
in such circumstances might not only remain mum but also
pass up the possibility of a doctor’s help. Such circumstances
are not grounds for precluding asylum for a person otherwise
entitled to it.